Citation Nr: 1230438	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  08-30 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a compensable rating for the service-connected residuals of a fracture of the left middle finger.

2.  Entitlement to an increased rating in excess of 10 percent for the service-connected tinnitus.

3.  Entitlement to service connection for refractive error.

4.  Entitlement to service connection for a claimed Gulf War illness manifested  by muscle and joint pain of the feet, elbows and wrists; fatigue; and respiratory symptoms.

5.  Entitlement to a compensable rating for the service-connected tinea cruris.

6.  Entitlement to a compensable rating the service-connected sebhorrheic dermatitis, scalp. 

7.  Entitlement to a compensable rating in excess of 10 percent for the service-connected residuals of a fracture of the calcaneus bone, left heel with plantar fasciitis (also claimed as left heel spur, bunion, and osteoarthritis of the left foot). 

8.  Entitlement to a compensable rating for a the service-connected disability manifested by a decrease in temporal peripheral vision.  

9.  Entitlement to service connection for a claimed left eye cataract.

10.  Entitlement to service connection for claimed squamous blepharitis.

11.  Entitlement to service connection for claimed meibomitis.

12.  Entitlement to service connection for a claimed neurological disorder of the upper extremities, to include as secondary to service-connected cervical spine disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to July 1972 and December 1990 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing held in Washington, DC before the undersigned Veterans Law Judge in May 2012.  The record contains a transcript of that hearing.
 
The claims for increased, compensable ratings for the service-connected residuals, fracture, calcaneus bone, left heel with plantar fasciitis (also claimed as left heel spur, bunion, and osteoarthritis of the left foot), and the disability manifested by a decrease in temporal peripheral vision and the claims of service connection for a left eye cataract, squamous blepharitis, meibomitis, and a neurological disorder of the upper extremities, to include as secondary to service-connected cervical spine disability are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement filed in May 2012 and recorded in testimony at the May 2012 hearing, the Veteran expressed his intention to withdraw from his appeal the claims for an increased rating for the service-connected residuals of a fracture of the left middle finger, tinnitus, tinea cruris, and sebhorrheic dermatitis of the scalp, as well as the claims of service connection for refractive error and for Gulf War illness manifested by muscle and joint pain of the feet, elbows and wrists; fatigue; and respiratory symptoms.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal for the claims for an increased ratings for the service-connected residuals of a fracture of the left middle finger, tinnitus, tinea cruris of the groin, and sebhorrheic dermatitis of the scalp and the claims of service connection for refractive error and Gulf War illness manifested by muscle and joint pain of the feet, elbows and wrists; fatigue; and respiratory symptoms.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Dismissal of Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative. 38 C.F.R. § 20.204. 

In a written statement filed in May 2012 and testimony offered at the May 2012 hearing, the Veteran indicated that he was withdrawing claims identified hereinabove from his appeal.  

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to these identified issues.  

Accordingly, the Board does not have jurisdiction to review the appeal as it pertains to the issues of increased ratings for the service-connected residuals of a fracture of the left middle finger, tinnitus, the tinea cruris and the sebhorrheic dermatitis of the scalp and service connection for refractive error and for Gulf War illness manifested by muscle and joint pain of the feet, elbows and wrists; fatigue; and respiratory symptoms are dismissed.

Given the Veteran's testimony at the May 2012 hearing, the Board determines that the other claims of service connection for a left eye cataract, squamous blepharitis and meibomitis should remain on appeal.   



ORDER 

The appeal as to the claim for an increased, compensable rating for the service-connected residuals of a fracture of the left middle finger is dismissed.

The appeal as to the claim for an increased rating in excess of 10 percent for the service-connected tinnitus is dismissed.

The appeal as to the claim of service connection for refractive error is dismissed.

The appeal as to the claim of service connection for Gulf War illness manifested by muscle and joint pain of the feet, elbows and wrists; fatigue; and respiratory symptoms is dismissed.

The appeal as to the claim for an increased, compensable rating for the service-connected tinea cruris is dismissed.

The appeal as to claim for an increased, compensable rating for the service-connected sebhorrheic dermatitis, scalp is dismissed. 



REMAND

The purpose of this remand is to schedule the Veteran for appropriate VA examinations to determine the current severity of the service-connected left foot disability and the disability manifested by a visual field impairment and to ascertain the nature and likely etiology of the claimed left eye cataract, squamous blepharitis and meibomitis and any neurological condition of either upper extremity, as secondary to the service-connected cervical spine  disability.

VA has the authority to schedule an examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination. 

Pursuant to 38 C.F.R. § 3.327(a), an examination will be requested whenever VA determines, as in this case, that there is a need to verify the current severity of a disability. See 38 C.F.R. § 3.159 (2011). 

VA is also obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
The service-connected residuals of the fracture of the calcaneous bone of the left heel was last evaluated by a VA examination performed in August 2005.  Since that time, the Veteran asserts having worsening symptoms and developing arthritis of and a bunion.  

The RO must afford the Veteran an updated medical examination. See 38 C.F.R. § 3.327(a) (2011); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that in a claim for increased rating, the Board erred in relying on a 23-month-old examination where the appellant submitted evidence to indicate there has been a material change in his disability since that examination).  Therefore, an examination is necessary to determine the current severity of his left foot disorder.  

The Veteran also asserts that his peripheral vision has worsened since his last VA eye examination in July 2005.  Although he was evaluated at the eye clinic at the VA Medical Center in April 2011, the Veteran reports that the evaluation was not adequate to address the extent of his loss of peripheral vision.

The criteria for rating disabilities of the eye have recently changed.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).   

Furthermore, as discussed, the Veteran also is claiming service connection for a cataract of the left eye, squamous blepharitis and meibomitis.  As these may involve the Veteran's vision, these claims are closely related with the service-connected loss of visual field.  

Therefore, the Board will withhold its decision on these particular claims until the development regarding the increased rating claim has been completed. See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together).

Finally, the Veteran asserts having a neurological deficit involving the upper extremities due to his service-connected cervical spine disability.  

Specifically, in a submitted July 2011 statement, M.K., D.C., reported that the Veteran had episodes of neck and left shoulder pain that were radicular in nature and caused by a prominent osteophyte formation at the C5-C6 level.  

Although the Veteran initially described these symptoms as being due to carpal tunnel syndrome, in the statement received in May 2012 and in his hearing testimony, the Veteran added that this was a neurological disorder secondary to his service-connected cervical spine disorder.  

The Board finds that his initial claim was based on his reported symptoms of pain and numbness in his upper extremities and included the current neurological disorder of the upper extremities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).
 
 VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As examinations are necessary prior to adjudicating these claims, the claims are remanded for further development.  

Accordingly, these remaining matters are REMANDED to the RO for the following action:

1.  The RO initially should take appropriate steps to contact the Veteran in order to have him identify all VA or non-VA treatment rendered for the service-connected left foot disability and visual field disability and the claimed left eye cataract, squamous blepharitis and meibomitis and any neurological deficit involving the upper extremities since service.  He should be asked to provide any necessary authorization for the release of any non-VA treatment records not currently on file.  The RO should obtain copies of any outstanding records from the identified health care providers and associate them with the claims folder.  

2.  After the passage of a reasonable amount of time, the RO should have the Veteran scheduled for appropriate VA examinations as discussed hereinbelow.   

The claims folder, and a copy of this remand, should be made available to each examiner who must acknowledge such receipt and review in connection with the examination report.  Each examiner should conduct an appropriate interview with the Veteran and request that any indicated testing be performed.  

With regard to the service-connected left foot disability, the VA examiner should identify and fully describe all related symptoms and manifestations in order to facilitate rating in terms of the established criteria.  After examining the Veteran and reviewing the entire record, the examiner should opine as to whether the service-connected foot injury is moderate, moderately severe, or severe.  

With regard to the service-connected visual field impairment, the VA examiner should request that all special studies be performed in order to facilitate rating in terms of the established criteria.  This should include complete visual field testing.  

In addition, after examining the Veteran and reviewing the entire record, the VA examiner also should opine as to whether it is at least as likely as not that any current eye or visual disability to include a left eye cataract, squamous blepharitis or meibomitis is due to an event or incident of the Veteran's period of active service.  

Finally, with regard to the claimed neurological deficit involving the upper extremities, the VA examiner should opine as to whether it is at least as likely as not that the Veteran has a neurological disability involving either upper extremity that is due to an event or incident of his period of active service or is caused or aggravated by the service-connected cervical spine disability.  

3.  Thereafter, the RO should  review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs


